247 S.W.3d 589 (2008)
APPLIANCE SOLUTIONS, Employer/Appellant,
v.
Rose CRAWFORD, Claimant/Respondent,
and
Division of Employment Security, Respondent.
No. ED 90389.
Missouri Court of Appeals, Eastern District, Division Four.
March 18, 2008.
*590 Robert Thomeczek, Thomeozek Law Firm, LLC, St. Louis, MO, for Appellant.
Marilyn Green, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., ROBERT G. DOWD, JR., J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Appliance Solutions appeals from the Labor arid Industrial Relations Commission's (Commission) decision finding Rose Crawford was not disqualified for unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).